PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On June 25,1999, claimant was traveling southbound on Route 250 when claimant was directed to pull over by a member of the WV State Police. When claimant drove his vehicle to the side of the road, both tires on the vehicle’s passenger side were sliced open by a cut-off road sign post which was about four and a half inches high.
2. As a result of this incident, claimant’s vehicle sustained damage in the sum of $216.24.
3. Respondent owns and maintains Route 250 in Mineral County and on the date of the incident herein, respondent failed to maintain Route 250 in Mineral County in a reasonably safe condition.
5. Respondent agrees that the amount of damages as put forth by claimant is fair and reasonable.
The Court has reviewed the facts of the claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of Route 250 on the date of claimant’s incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Accordingly, the Court makes an award in the amount of $216.24 to claimant.
Award of $216:24.